SLOVITER, Circuit Judge,
concurring in the judgment.
I join in Parts I, III, and IV of the majority opinion. As set forth in my concurring opinion in A.J. Cunningham Packing Corp. v. Congress Financial Corp., 792 F.2d 330, filed today, I disagree with the majority’s approach in looking to state statutes of limitations to find one applicable to civil RICO claims. Instead, I would apply the four year statute set forth in section 4B of the Clayton Act, 15 U.S.C. § 15b. The argument that a federal statute of limitations should govern was not presented by plaintiffs in this action. Nonetheless, my comments in A.J. Cunningham are equally applicable to the issue presented here.
Because the plaintiffs in this case filed their complaint within four years of the date that their claim accrued, I agree with the majority that their complaint was filed timely and I therefore concur in the majority’s reversal of the judgment of the district court and remand for further proceedings.